i          i        i                                                               i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00485-CR

                                         Brenda HIGNIGHT,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                   Trial Court No. CCL-07-2062
                              Honorable Frank Follis, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 11, 2009

DISMISSED

           Appellant has filed a motion to dismiss her appeal. The motion is granted, and this appeal

is dismissed. See TEX . R. APP . P. 42.2(a).



                                                        PER CURIAM

DO NOT PUBLISH